Appellant was convicted of violating the local prohibition law, and his punishment assessed at two years confinement in the State penitentiary.
No exceptions were reserved to the introduction of testimony; no objections were made to the charge of the court when submitted to counsel, and no special charges were requested. Consequently, the only question presented for a review is the sufficiency of the testimony. The facts and circumstances in evidence fully sustain the verdict and the judgment is affirmed.
Affirmed.
                          ON REHEARING.                         June 26, 1914.